Case 16-04825-LT13    Filed 01/07/19   Entered 01/07/19 13:06:52   Doc 49      Pg. 1 of 2



                                                                   January 7, 2019




                                                                    01/08/2019
                                                                     2:00PM
                                                                   Honorable Laura S. Taylor




                                                                                         44




    January 7, 2019
    Case 16-04825-LT13    Filed 01/07/19   Entered 01/07/19 13:06:52          Doc 49      Pg. 2 of 2




/s/ Kristin Zilberstein                           1/7/19
Kristin Zilberstein




                                                           Signed by Judge Laura Stuart Taylor January 7, 2019
